UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7451



RICKEY J. SHEPARD,

                                              Plaintiff - Appellant,

          versus

DOCTOR PATE; DOCTOR HARD; WILLIAM R. WARDEN;
MICHAEL MOORE, Commissioner; DOCTOR RENTZ,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-95-2696-19-BD)


Submitted:   January 23, 1997             Decided:   February 5, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Rickey J. Shepard, Appellant Pro Se. Richard Carson Thomas, BARNES,
ALFORD, STORK & JOHNSON, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Shepard v. Pate, No. CA-95-
2696-19-BD (D.S.C. Aug. 28, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2